EXHIBIT 10.05

[header.jpg]

LEGACY WINE & SPIRITS INTERNATIONAL LTD.

Private Placement Subscription Agreement

 

Name of Purchaser

Golden Spirit Enterprises Ltd.
     (the “Purchaser”)

   

Address

1802 Goya Street

   

City

Jonquiere

   

Province

Quebec

   

Country

Canada

   

Postal Code

G7Z 1C3

   

Date

November 15, 2010

   

Payment Method

Conversion of Debt

# Shares Purchased

         2,627,440   x  US $0.05      =        $    131,372__

(the “Shares”)                                Subscription Price

 

/s/ Christopher Scheive                            Please make cheque payable
to:

Signature of Purchaser                           “Legacy Wine & Spirits
International Ltd.”

 

These securities have not been registered under the Securities Act of 1933(the
“US Securities Act”) and may not be offered or sold in the United States or to
U.S. persons (other than distributors) unless the securities are registered
under the US Securities Act, or an exemption from the registration requirements
of the US Securities Act is available. Hedging Transactions involving these
securities may not be conducted unless in compliance with the US Securities Act.

    This Subscription is accepted for and on behalf of Organa Gardens
International Inc.




        By: /s/ Jaclyn Cruz                                                Date:
December 8, 2010

              Jaclyn Cruz, President




1.0   Purchase and Sale of Shares




1.1   The Purchaser subscribes for and agrees to receive, as a conversion of
debt, common shares of Organa Gardens International Inc.., a Nevada Corporation
(the “Issuer”) in the amount set out above (the “Shares”), to be recorded in the
name of the Purchaser at the address set out above.

 

Legacy Wine & Spirits International Ltd. 541-702 Kentucky St. Bellingham, WA,
98225     

 Phone: 1-888-488-6882      Fax: 1-888-265-0498     E-mail:
 info@legacywineandspirits.com




1

 




[p2.jpg]

 

2

 

[p3.jpg]

 

3

 

[p4.jpg]

 

4